DETAILED ACTION
Please note that the previous Office action {Final rejection}, mailed on March 12, 2021, has been vacated in lieu of the following Final Office action.  Additionally, it is acknowledged that applicant submitted a Terminal Disclaimer on March 24, 2021.  Upon review, the TD has been approved by the Office for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13, 15, 16 & 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, lines 8-9, the phrase “an upper surface” is unclear and confusing since it is not known whether this is a new and distinct limitation, or if it is a reference back to the previously defined “an upper surface” as set forth in lines 6-7.  As such, the metes and bounds of patent protection being sought is unascertainable.  In Claim 3, the phrase “a work surface” is not clearly understood since it is not known whether the work surface is the same as the “upper surface” or if it is a different surface / limitation altogether {is it just the same surface, but with a different descriptor?}.  In Claim 15, line 2, the phrase “the back side” does not have a proper antecedent basis; additionally, in line 6, the phrase “a back side” is unclear and confusing since it is not known whether this is a new  In Claim 18, the phrase “an upper surface” is not clearly understood since it is not known whether the surface is the same as the “work surface” or if it is a different surface / limitation altogether {is it just the same surface, but with a different descriptor?}.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fanarjian [US 1,809,028] in view of Ellis [US 7,963,621].  Fanarjian teaches of a workbench (fig. 1) comprising: a workbench frame (1, 8); a plurality of storage regions defined within the workbench frame (note figs. 1 & 3 for instance); at least one drawer (6) disposed within the workbench frame; and a board (85) attached to a back surface of the workbench frame (note fig. 3), wherein the board is pivotable between a first position (either a position where the board is rotated above element (82) and held in place or a position as shown in fig. 4), where the pegboard extends above an upper surface (either rim of (82) or (12)) of the workbench frame, and a second position (fig. 3), where an entirety of the pegboard is positioned adjacent a back side of the workbench frame and below an upper surface (rim of (82)) of the workbench frame.  Fanarjian teaches applicant’s basic inventive claimed workbench as outlined above, but does not show the board as being a pegboard.  As to this aspect, Ellis is cited as an evidence reference for the known use of a pegboard (29) as a pivoting closure panel for a structure.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of Fanarjian so as to incorporate a pegboard as the closure board in view of Ellis’s teaching because this arrangement would enhance the versatility of Fanarjian’s device by providing 1) increased airflow circulation within the pigeon-hole enclosure while 2) enabling increased storage capacity due to the holes allowing for items to be suspended vertically thereby increasing the usefulness of the device.  Regarding Claim 3, as modified, the workbench comprising a work surface (able to be used for work purposes) disposed on the upper surface of the workbench frame.  Regarding Claim 5, as modified, the workbench comprising at least one handle (7) removably attached (foldable / capable of being removed if so desired) to at least one of a left hand and a right hand side of the workbench frame.  Regarding Claim 6, as modified, the workbench comprising first and second brackets (9’s) disposed on the back side of the workbench frame (note fig. 3), the first and second brackets pivotally supporting the pegboard.  
Claims 2, 9-11 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fanarjian and Ellis and further in view of Krampotich [US 7,715,681].  Regarding Claims 2, 9-10 & 18-19, the prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show the drawer as including a stopper or an insert as prescribed by applicant.  As to these features, Krampotich is cited as an evidence reference for the known incorporation of both a stopper (42) and an insert (66) within a drawer.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the workbench of the prior art so as to incorporate both a stopper and an insert in view of Krampotich’s teaching because the addition of a stopper would automatically lock the drawer in the open position to prevent inadvertent closing movement of the drawer [col. 4], while the addition of an insert would provide an additional work surface within the drawer (note fig. 4).  With respect to Claim 18 and the use of plural drawers, the position is taken that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate additional drawers (such as making the one elongated drawer into two side-by-side drawers) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Regarding Claim 11, as modified, the drawer is disposed at an uppermost position in the workbench frame (uppermost part of frame (1)). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fanarjian and Ellis and further in view of Liggett [US 4,735,469].  The prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show wheels attached to the bottom of the workbench.  As to this feature, Liggett is cited as an evidence reference for the known incorporation of wheels (20) along the bottom of a workbench (10).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount wheels along the bottom of the prior art’s workbench in a manner as taught by Liggett since this arrangement would enhance the versatility of the device by allowing the workbench to be moved from one area of a room to another [note col. 3 of Liggett] very easily without having to lift the workbench.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fanarjian and Ellis and further in view of Hansen [US D678,701].  The prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show horizontal slots within the pegboard.  As to this feature, Hansen is cited as an evidence reference for the known incorporation of horizontal slots (note fig. 1) within a pegboard.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize slots in addition to holes within a pegboard as taught by Hansen because this arrangement would enhance the versatility of the pegboard by allowing a wider array of implements to be supported upon the board due to the different hole/slot formations.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fanarjian, Ellis and Hansen and further in view of Lowenhielm [US D840,715].  The prior art teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show bins secured to the slots within the pegboard.  As to this feature, Lowenhielm is cited as an evidence reference for the known incorporation of slots with associated bins (note figs. 1-2) along a pegboard.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to mount bins upon the slots as taught by Lowenhielm because this arrangement would enhance the versatility of the pegboard by allowing both hooks / supports and bins to be supported upon the board due to the different hole/slot formations thereby increasing the storage options available to the user.
Claims 14, 15 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Luft [US 414,065] in view of Hansen [US D678,701] and Krampotich et al., [US 7,715,681].  Luft teaches of a workbench (figs. 1 & 3) comprising a workbench frame (B); at least one drawer (G) defined within the workbench frame; and a board (A).  Luft teaches applicant’s basic inventive claimed workbench as outlined {mapped} above, but does not show 1) plural drawers, does not show 2) the board as being a pegboard, and does not show 3) a stopper or drawer insert associated with the drawer(s) as prescribed by applicant.  As to the incorporation of plural drawers, the position is taken that it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an additional drawer (such as on the opposite side of the frame) since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8; furthermore, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  As to the use of a pegboard, Hansen is cited as an evidence reference for the known teaching of a generic pegboard.  The position being that one board can be substituted out for another board as dependent upon the needs and/or preferences of the end user.  As modified, the workbench of Luft would still have a board that functions as a horizontal work surface (fig. 1), but with the added benefit of having openings so as to receive hooks / hangers when the workbench is utilized with the board in a vertical orientation (fig. 3) in order to hang or suspend items associated with the workbench.  As to the stopper and drawer insert features, Krampotich is cited as an evidence reference for the known use of a drawer (26) having both a stopper (42) and a drawer insert (66).  The at least one stopper movable between a first position (such as a position where the latch / stopper is biased to permit free movement of the drawer), that permits the at least one of the plurality of drawers to freely move between open and closed positions, and a second position (such as a position where the latch / stopper returns to an unbiased state and locks the drawer in the open position) that prevents closure of the at least one of the plurality of drawers; and a drawer insert (66) fitting inside the at least one of the plurality of drawers, the drawer insert providing a planar work surface for a user (note fig. 4 for instance).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawer of Luft so as to include both a lock open latch and a drawer insert in view of Krampotich’s teaching because the incorporation of the latch would enhance the versatility of the Luft’s device by providing a means by which the drawer(s) could be locked in an open position in order to avoid accidental closing when the drawer is being used in an extended position, while the incorporation of a planar drawer insert would increase the functionality of the drawer(s) by allowing the drawer(s) to both function as storage receptacle(s) and work surface(s) when in a deployed / extended position.  Regarding Claim 15, as modified, the workbench comprising first and second brackets ((b1’s) and/or (C’s)) disposed on the back side of the workbench frame (note figs. 1 & 3 of Luft), the first and second brackets pivotally supporting the pegboard; wherein the pegboard is pivotable between first and second positions as outlined previously.  Regarding Claim 17, as modified, the workbench comprises a work surface ((upper surface of D) as shown in fig. 3 or upper surface of (A) as shown in fig. 1 for instance) disposed on a top side of the workbench frame.


Allowable Subject Matter
Claims 7, 8, 16 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to Claims 1-13 & 18-20 have been considered, but are moot because the arguments to not apply to the combination of references being used in the current rejection.  With respect to Claims 14-17, the evidence reference to Krampotich is deemed a viable teaching reference since the drawer includes a rear latch arrangement (stopper), and when in a closed position, the stopper is biased in a state that permits the drawer to move freely between the closed position to a fully open position; wherein at the fully open position, the stopper returns to an unbiased state and prevents closure of the drawer {i.e., locks the drawer in the fully open position}.  Accordingly, the position is taken that Krampotich adequately teaches of a latch (stopper) that is movable between two positions and performs a similar applicant prescribed function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
March 31, 2021

/James O Hansen/Primary Examiner, Art Unit 3637